1    Luke Busby
     NV Bar# 10319
2    316 California Ave., #82
     Reno, NV 89509
3
     O: 775.453.0112
4    luke@lukeandrewbusbyltd.com
     Designated Resident Nevada Counsel for Plaintiff Kirstin Blaise Lobato
5
     Elizabeth Wang*                               David Owens*
6    LOEVY & LOEVY                                 LOEVY & LOEVY
     2060 Broadway, Ste. 460                       100 S. King St., #100-748
7    Boulder, CO 80302                             Seattle, WA 98104
     O: 720.328.5642                               O: 312.243.5900
8    elizabethw@loevy.com                          david@loevy.com
9    Megan Pierce*
10   LOEVY & LOEVY
     311 N. Aberdeen St., 3rd Fl.
11   Chicago, IL 60607
     O: 312.243.5900
12   megan@loevy.com
     *Admitted pro hac vice
13   Counsel for Plaintiff Kirstin Blaise Lobato
14                         UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA
15

16   KIRSTIN BLAISE LOBATO,                   )
                                              ) Case No. 2:19-cv-01273-RFB-EJY
17         Plaintiff,                         )
     v.                                       ) Judge Richard F. Boulware, II
18                                            )
19   LAS VEGAS METROPOLITAN                   ) Magistrate Judge Elayna J. Youchah
     POLICE DEPARTMENT, NEVADA,               )
20   THOMAS THOWSEN, and JAMES                )   STIPULATION AND PROPOSED
     LAROCHELLE,                              )  ORDER EXTENDING DEADLINE
21                                            ) FOR PLAINTIFF’S RESPONSE TO
           Defendants.                              DEFENDANTS’ MOTION TO
22                                                             DISMISS
23                                                           (Second Request)
24         Plaintiff Kirstin Blaise Lobato, by and through counsel of record, and
25   Defendants Las Vegas Metropolitan Police Department and James LaRochelle,
26   through their counsel of record, hereby stipulate and agree that the time for
27

28
                                               1
1    Plaintiff to file her response to Defendants’ Partial Motion to Dismiss (ECF No. 25)

2    should be extended by one week—from October 11, 2019, until and including

3    October 18, 2019.

4          The instant filing is the second request for an extension of time for Plaintiff

5    to file her response to Defendants’ Partial Motion to Dismiss. Defendants filed their

6    Partial Motion to Dismiss on September 13, 2019, meaning that under Local Rule 7-

7    2(b), Plaintiff’s response was originally due on September 27, 2019. On September

8    23, 2019, the parties filed a Stipulation and Proposed Order Extending Deadline for

9    Plaintiff’s Response to Defendants’ Motion to Dismiss. ECF No. 26. On September

10   24, 2019, this Court entered an order granting that stipulation and thereby

11   extending the deadline by two weeks, to October 11, 2019. ECF No. 29. An

12   additional one-week extension is necessary because Plaintiff’s counsel has an oral

13   argument before the Ninth Circuit next week, and has been occupied with time-

14   sensitive tasks in other matters, including previously scheduled depositions. This

15   extension will not delay the progress of this case because the parties continue to

16   move forward diligently with discovery.

17         Plaintiff’s counsel has conferred with counsel for Defendants, and the parties

18   have agreed to this extension. Accordingly, Plaintiff and Defendants stipulate that

19   Plaintiff’s deadline to respond to Defendants’ Partial Motion to Dismiss should be

20   extended until October 18, 2019. This stipulation is made in good faith and not for

21   the purpose of delay.

22

23                                          RESPECTFULLY SUBMITTED,

24

25                                          /s/ Megan Pierce
                                            One of Plaintiff’s Attorneys
26
27                                          /s/ Craig Anderson

28
                                               2
                                            One of Defendants’ Attorneys
1

2

3
     Luke Busby                                   Craig Anderson
4    NV Bar # 10319                               Kathleen Wilde
     316 California Ave., #82                     Marquis Aurbach Coffing
5    Reno, NV 89509                               1001 Park Run Drive
     O: 775.453.0112
6    luke@lukeandrewbusbyltd.com                  Las Vegas, NV 89145
     Designated Resident Nevada Counsel for       T: (702) 942-2136
7    Plaintiff Kirstin Blaise Lobato              canderson@maclaw.com
                                                  Counsel for Defendants
8
     Elizabeth Wang*                              David B. Owens*
9    Loevy & Loevy                                Loevy & Loevy
10   2060 Broadway, Ste. 460                      100 S. King St., #100-748
     Boulder, CO 80302                            Seattle, WA 98104
11   T: (312) 243-5900                            T: (312) 243-5900
     F: (312) 243-5902                            F: (312) 243-5902
12   elizabethw@loevy.com                         david@loevy.com
13   *Admitted pro hac vice                       *Admitted pro hac vice
     Counsel for Plaintiff Kirstin Blaise         Counsel for Plaintiff Kirstin Blaise
14   Lobato                                       Lobato
15   Megan Pierce*
16   Loevy & Loevy
     311 North Aberdeen St., 3rd Floor
17   Chicago, IL 60607
     T: (312) 243-5900
18   F: (312) 243-5902
19   megan@loevy.com
     *Admitted pro hac vice
20   Counsel for Plaintiff Kirstin Blaise
     Lobato
21

22

23

24

25

26
27

28
                                              3
1                                           ORDER
2          IT IS SO ORDERED that the above Stipulation is hereby GRANTED.
3    Plaintiff shall have until October 18, 2019, to file her response to Defendants’
4
     Partial Motion to Dismiss.
5
           DATED this 10th day of October, 2019.
6

7
                                               _______________________________________
8                                              UNITED STATES MAGISTRATE JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                4
